PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 10,637,243
Issue Date: April 28, 2020
Application No. 16/251,906
Filed: January 18, 2019
Attorney Docket No.  Q244670
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the Request for Refund filed May 11, 2021.  

The request is DISMISSED.
Applicant files the above request for refund of $70 and states in part “[a]pplicant hereby requests a refund in the amount of $70 . . . On September 14, 2020, Applicant filed a . . . Petition Fee at the large entity rate of $140.  However, Applicant qualifies as a small entity”.
A review of the Office records indicates that small entity status was established on January 18, 2019, upon the filing of the application.  However, the request was not made within three (3) months of the payment date. (Note 37 CFR 1.28(b)).
In view of the above, the request for refund cannot be granted. 

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions